Citation Nr: 1756970	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  12-02 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for ankylosing spondylitis and degenerative disc disease of the thoracolumbar spine from May 1, 2009 to July 30, 2015, and in excess of 20 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for inflammatory spondyloarthropathy of the right hip.

3.  Entitlement to an initial rating in excess of 10 percent for inflammatory spondyloarthropathy of the left hip.

4.  Entitlement to an initial rating in excess of 10 percent for right knee Osgood-Schlatter's disease, status post-surgical repair.

5.  Entitlement to an initial rating in excess of 10 percent for limitation of flexion of the forearm associated with inflammatory spondyloarthropathy of the left elbow.

6.  Entitlement to an initial rating in excess of 10 percent for painful supination and pronation of the left elbow associated with inflammatory spondyloarthropathy of the left elbow.

7.  Entitlement to an initial rating in excess of 20 percent for right shoulder dislocations, status post-surgical repair.

8.  Entitlement to an initial rating in excess of 20 percent for inflammatory spondyloarthropathy of the left shoulder.

9.  Entitlement to a compensable initial rating for epididymitis.

10.  Entitlement to an initial compensable rating for scar, status post epididymectomy.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to April 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was later transferred to the VARO in Roanoke, Virginia. 

The May 2009 rating decision granted entitlement to service connection for inflammatory spondyloarthropathy (claimed as ankylosing spondylitis, upper back pain, right shoulder pain, and right knee Osgood-Schlatter's disease), and assigned an initial 20 percent rating, which the Veteran appealed. 

In an October 2011 rating decision, separate 10 percent ratings were assigned for the spine, right knee, right hip, left hip, and right shoulder disabilities, and noncompensable ratings were assigned to left elbow and left shoulder disabilities. 

In a September 2014 decision, the Board granted initial 10 percent ratings for the Veteran's left elbow and left shoulder disabilities, which were effectuated in a March 2015 rating decision. 

In a January 2016 rating decision, the RO increased the rating for the Veteran's spine to 20 percent, effective July 30, 2015, and assigned a separate 10 percent rating to the Veteran's left elbow disability for painful supination and pronation, effective July 30, 2015. 

In a May 2017 rating decision, the disability rating for the Veteran's left and right shoulder disabilities were increased to 20 percent, effective May 1, 2009.  The RO granted service connection for voiding dysfunction and assigned a 20 percent rating, effective December 7, 2010.  In addition, the RO also granted service connection for a scar, status post epididymectomy and assigned a noncompensable rating, effective May 1, 2017.  However, because the grant of service connection and assignment of a noncompensable evaluation did not constitute a full grant of the benefits sought since an even higher disability rating is possible, and the Veteran has not indicated he is satisfied or content with the noncompensable rating, the granting of this higher rating did not abrogate his pending appeal for this time period.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an increased disability rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded).  

All claims except the epididymitis and scar claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's epididymitis has been manifested by pain throughout the appeal period but has not been productive of poor renal function, recurrent symptomatic infection requiring drainage, frequent hospitalization or continuous intensive management, or requiring long-term drug therapy, 1-2 hospitalizations per year and/or intermittent intensive management.

2.  Throughout the period on appeal, the Veteran's postoperative epididymectomy scar has been asymptomatic and has not covered an area greater than 6 square inches.


CONCLUSIONS OF LAW

1.  For the period on appeal, the criteria for a compensable rating for epididymitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 7525 (2017).

2.  The criteria for an initial compensable rating for postoperative epididymectomy scar have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.118, DC 7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017). 

Epididymitis

In this case, the Veteran claims that his service-connected epididymitis is more severe than his current evaluation.  The Veteran's epididymitis has been rated as noncompensable pursuant to DC 7525, which addresses epididymo-orchitis, chronic only. 

DC 7525 provides that the disability is to be rated as urinary tract infection.  38 C.F.R. § 4.115(b) (2017).  A 10 percent rating is warranted where the disability requires long term drug therapy, 1-2 hospitalizations per year and/or requires intermittent intensive management.  A rating of 30 percent is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  38 C.F.R. § 4.115(a) (2017).

A July 2015 VA examination report shows that the Veteran was diagnosed with epididymitis with testicular pain.  At that time, the Veteran reported difficulty having sexual intercourse.  However, the Veteran stated that he did not have voiding dysfunction, recurrent urinary tract or kidney infections, or erectile dysfunction.  Physical examination of the testicles revealed normal findings.  The examiner remarked that the Veteran's epididymitis was symptomatic with pain and tenderness. 

During an October 2016 VA examination, the Veteran reported voiding dysfunction, with a daytime voiding interval of less than an hour, and a nighttime awakening to void 3-4 times.  The examiner noted pain with intercourse, but not loss of a creative organ.  Furthermore, the Veteran did not report erectile dysfunction.  The examiner also indicated that the Veteran had recurrent symptomatic infections requiring treatment with antibiotics.  

For the foregoing reasons, the Board finds that a compensable evaluation is not warranted for epididymitis.  The evidence does not establish that Veteran has experienced a urinary tract infection or long term drug therapy, 1-2 hospitalizations per year and /or requiring intermittent intensive management during the course of this appeal.  Both the July 2015 and October 2016 VA examination reports show, after a physical examination, that the Veteran did not require long term drug therapy or intermittent intensive management.  While it is clear that the Veteran experiences recurrent symptomatic infections that require antibiotic treatment, this treatment does not qualify as long term drug therapy or intensive management.  Additionally, the record does not show that the Veteran has ever been hospitalized during the course of this appeal for his service connected epididymitis.  Furthermore, the Board notes that the Veteran is separately in receipt of 20 percent disability evaluation for his service-connected voiding dysfunction.  While the Board is sympathetic to the Veteran's symptoms of pain, pain is not a regulatory criteria for a compensable rating for epididymitis.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim of entitlement to a compensable disability evaluation for epididymitis is denied.  See 38 U.S.C.A §5107(b); 38 C.F.R. § 4.115(a), 4.115(b), DC 7525.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Scar

The Veteran contends that a compensable disability evaluation is warranted for his scar, status post epididymectomy.

An October 2016 VA examination indicates that the Veteran's scar is not painful or unstable, and measures 1 x 0.2 centimeters.  

Based on a review of all of the evidence of record, lay and medical, the Board finds that weight of the evidence is against the assignment of a compensable rating for the Veteran's scar.  In this regard, the Board concludes that, for the entire appeal period, the Veteran's scar was asymptomatic, not of a size to warrant a compensable rating, and did not result in functional impairment or other disabling effects.

As noted above, the Veteran's scar is currently rated as noncompensable under DC 7805, which provides that other scars (including linear scars), not otherwise rated under DCs 7800-7804 and including the effects of such scars otherwise rated under those codes, are also to be rated based on any disabling effects not provided for by DCs 7800-7804.  38 C.F.R. § 4.118, DC 7805.  This includes, where applicable, diagnostic codes pertaining to limitation of function.  Id.  However, the VA examinations of record do not reflect that the Veteran's scar results in any limitation of motion or loss of function.  As the evidence throughout the appeal period does not show any disabling effects due to the scars, compensable ratings are not warranted under DC 7805.

The Board has also considered the applicability of other potentially applicable diagnostic criteria for rating the Veteran's scar, but finds that a higher rating is not assignable under any other diagnostic code.  To that end, DC 7800 is not applicable, as it contemplates scars of the head, face, or neck.  38 C.F.R. § 4.118.

DC 7801 contemplates burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear.  However, as documented in the above-noted VA examination report, there is no evidence that the Veteran's scar is deep or nonlinear.  Therefore, DC 7801 is also inapplicable.  Id.

DC 7802 pertains to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater.  In this case, the Veteran's scar is linear, and does not cover a surface area of 144 square inches or greater; therefore, a compensable rating is not available under DC 7802.  Id.

DC 7804 contemplates unstable or painful scars.  Under this diagnostic code, scars that are unstable or painful are to be assigned a 10 percent rating if there are one or two such scars; a 20 percent rating is assigned if there are three or four such scars; and a 30 percent rating is assigned where there are five or more such scars.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  In this regard, the Board notes that the October 2016 VA examination report includes specific findings that the scar was not painful or unstable on examination. 

Therefore, based on the foregoing, the Board finds that the Veteran is not entitled to a compensable rating for his postoperative epididymectomy scar.  As detailed above, there is no evidence that his scar is deep or nonlinear, unstable or painful, or that the affected area is greater than 144 square inches.  Further, the evidence of record does not show that the scar results in any functional impairment. 

For these reasons, the Board finds that the weight of the evidence is against a finding of a compensable disability rating for the service-connected scar for the entire rating period on appeal.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim of entitlement to a compensable disability evaluation for scar, status post epididymectomy, is denied.  See 38 U.S.C.A §5107(b).  

Additional matters

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a compensable initial rating for epididymitis is denied.

Entitlement to a compensable rating for scar, status post epididymectomy, is denied.


REMAND

The Board's August 2016 remand directed that the Veteran be afforded a new VA examination that complied with the specifications of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  The Board finds that the Veteran's most recent VA examinations in October 2016 did not meet the specifications of Correia.  Specifically, the examination did not contain range of motion testing of the Veteran's disabilities in the areas of passive motion or nonweight-bearing.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall, 11 Vet. App. at 270-71.  As prior remand orders were not complied with, and in accordance with Stegall, a remand for full compliance with the Board's prior remand is warranted.  Id.  In this case, the Board finds that, this claim must be sent back again for a full VA examination which addresses the questions asked in the prior remand.  

The Board strongly regrets the additional delay in adjudication of the Veteran's claim that another remand will entail; however, as noted above, the Veteran is entitled to the full development as previously requested by the Board, and the Board fails as a matter of law if that development is not undertaken.  Therefore, the Board will make a further attempt to ensure that all requested development is completed.

While on remand, the RO should also attempt to obtain the Veteran's updated VA treatment records and any additional relevant private medical records.  All of the above development will affect the inextricably intertwined TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to the claim, including any private treatment records following proper VA procedures (38 C.F.R. § 3.159(c)).  

2.  After completing the requested development, arrange for the Veteran to undergo a VA orthopedic examination to evaluate the severity of his spine, right and left hip, right knee, left elbow, and right and left shoulder disabilities.  A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner should review the pertinent evidence, including the Veteran's lay assertions, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria. 

Both passive and active range of motion testing should be performed and noted, in weight-bearing and nonweight-bearing.  In addition, the range of motion of the opposite, undamaged joint should also be documented, if possible.  

Also, to the extent possible, the examiner should provide an assessment of the functional impairment during flare-ups.  If the examiner is unable to do so, the examiner should explain why.

3.  Finally, after completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


